      Case 3:16-md-02741-VC Document 13664 Filed 09/07/21 Page 1 of 5



 1   WILKINSON STEKLOFF LLP                     COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)           Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonstekloff.com)          (mimbroscio@cov.com)
 3   Rakesh Kilaru (pro hac vice)               One City Center
     (rkilaru@wilkinsonstekloff.com)            850 10th St. NW
 4   2001 M St. NW                              Washington, DC 20001
     10th Floor                                 Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030                          BRYAN CAVE LEIGHTON PAISNER LLP
 6   Fax: 202-847-4005                          K. Lee Marshall (CA Bar No. 277092)
 7                                              (klmarshall@bclplaw.com)
     HOLLINGSWORTH LLP                          Three Embarcadero Center, 7th Floor
 8   Eric G. Lasker (pro hac vice)              San Francisco, CA 94111
     (elasker@hollingsworthllp.com)             Tel: 415-675-3400
 9   1350 I St. NW                              Fax: 415-675-3434
     Washington, DC 20005
10
     Tel: 202-898-5843                          Jed P. White (CA Bar No. 2392339)
11   Fax: 202-682-1639                          (jed.white@bclplaw.com)
                                                120 Broadway, Suite 300
12                                              Santa Monica, CA 90401
                                                Tel: 310-576-2100
13                                              Fax: 310-576-2200
14   Attorneys for Defendant Monsanto Company

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17   IN RE: ROUNDUP PRODUCTS                     MDL No. 2741
     LIABILITY LITIGATION,
18                                               Case No. 3:16-md-02741-VC

19   La Yuanda Denkins v. Monsanto Co.,          MONSANTO COMPANY’S REPLY IN
     3:20-cv-03301-VC                            SUPPORT OF ITS MOTION FOR
20                                               SUMMARY JUDGMENT ON CAUSATION
                                                 GROUNDS
21
                                                 Hearing:
22                                               Date: September 30, 2021
                                                 Time: 2:00 p.m.
23                                               Place: Courtroom 4

24

25
26

27

28

               MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                    ON CAUSATION GROUNDS
          Case 3:16-md-02741-VC Document 13664 Filed 09/07/21 Page 2 of 5



 1   I.       INTRODUCTION
 2            Plaintiff’s response to Monsanto’s Motion for Summary Judgment on Causation Grounds
 3   demonstrates a fundamental misunderstanding of the distinction between general causation and
 4   specific causation. Whether inadvertently or by design, Plaintiff improperly conflates general
 5   causation with specific causation, contending that expert testimony on the former completely
 6   satisfies her evidentiary burden on causation and negates the need for expert testimony on the latter.
 7   It does not. Rather, to establish each of her claims, Plaintiff was required to adduce expert evidence
 8   not only that exposure to Roundup can cause cancer generally (i.e. general causation), but also that
 9   exposure to Roundup actually did cause Plaintiff’s cancer specifically (i.e. specific causation).
10   Plaintiff did not disclose any expert witness on the issue of specific causation, and thus no expert
11   will say that exposure to Roundup was a proximate cause of Plaintiff’s cancer specifically. As a
12   result, Monsanto is entitled to summary judgment on causation grounds.
13   II.      EXPERT TESTIMONY IS REQUIRED TO ESTABLISH SPECIFIC CAUSATION.
14            Plaintiff spends the vast majority of her opposition simply describing the opinions of the
15   four general causation experts designated by all Wave 3 plaintiffs. See Opp. (ECF 11) at 2-3
16   (acknowledging that Drs. Portier, Ritz, Weisenburger, and Jameson were all designated on the issue
17   of general causation only). Plaintiff also cites testimony from her treating oncologist, Dr. Pandya,
18   that Plaintiff was diagnosed with a form of non-Hodgkin’s Lymphoma. See Opp. (ECF 11) at 3-4.
19            Without citing a single case, Plaintiff then leaps to the conclusion that, because she
20   designated general causation expert witnesses “stating that Roundup causes non-Hodgkin’s
21   Lymphoma, and Ms. Denkins suffered from a form of non-Hodgkin’s Lymphoma, then a fact issue
22   is raised as to whether Roundup caused Ms. Denkin’s [sic] cancer.” Opp. at 1. It is unsurprising
23   that Plaintiff cites no legal authority for this assertion, as it entirely writes out the clear requirement
24   that expert testimony is needed to prove both general and specific causation in a product liability
25   case like this.
26            As explained in Monsanto’s motion, “[p]roducts liability cases are quintessentially expert
27   cases.” Martinez v. Ethicon Inc., No. 7:19-cv-00164, 2020 WL 2113638, at *2 (S.D. Tex. May 1,
28   2020) (further noting that “Texas courts have regarded expert testimony on causation as particularly
                                                      1
                 MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                      ON CAUSATION GROUNDS
       Case 3:16-md-02741-VC Document 13664 Filed 09/07/21 Page 3 of 5



 1   vital in cases involving complex medical devices and medical diagnoses.”). Thus, “[t]he Supreme
 2   Court of Texas has consistently required expert testimony and objective proof to support a jury
 3   finding that a product defect caused the plaintiff’s condition.” Martinez v. Medical Depot, Inc., 434
 4   F.Supp.3d 537, 556 (S.D. Tex. Jan. 17, 2020) (internal quotation marks and citation omitted). See
 5   also Motion at 2-3 (citing cases). Plaintiff does not even attempt to address any of the cases cited
 6   by Monsanto, nor does Plaintiff offer any legal authority to the contrary. As a result, the legal basis
 7   for Monsanto’s motion is uncontested and the motion should be granted.
 8          Plaintiff also does not dispute that the “causal link” between Plaintiff’s alleged injury and
 9   Roundup is beyond the jury’s common understanding. See Motion at 3. In such a case, the law is
10   clear: expert testimony is required “to establish both general and specific causation.” Sedgwick v.
11   BP Prods. N. Am., Inc., No. CIV.A. G-13-188, 2014 WL 6911543, at *3 (S.D. Tex. Nov. 4, 2014)
12   (emphasis added)(“Plaintiff’s claim is beyond the general experience of laypersons, and therefore
13   requires expert testimony to establish both general and specific causation.”); see also Carter v.
14   Southstar Management, LLC, No. CV H-17-727, 2018 WL 5281791 (S.D. Tex. Oct. 24, 2018)
15   (“toxic tort cases require expert evidence of both general and specific causation”); Cano v. Everest
16   Minerals Corp., 362 F.Supp.2d 814, 817 (W.D. Tex. 2005) (“Dr. Dollinger is the only expert offered
17   to testify on the issue of specific causation, and exclusion of his testimony would necessitate a grant
18   of summary judgment in favor of Defendants.”); Owens v. Am. Home Prods. Corp., No. CIV. A. G-
19   02-185, 2005 WL 1657036, at *2 (S.D. Tex. July 12, 2005) (“A plaintiff must offer evidence of
20   both” general and specific causation in a product liability case, “regardless of whether the plaintiff
21   proceeds on a theory of strict liability, negligence, gross negligence, or breach of warranty.”);
22   Motion at 3. Moreover, expert testimony on specific causation is particularly necessary in a case
23   like this, where the injury alleged has multiple potential causes. See, e.g., Newton v. Roche Labs.,
24   Inc., 243 F.Supp.2d 672, 683 (W.D. Tex 2002) (to establish specific causation, the expert “must
25   demonstrate that the product was more likely to have caused a plaintiff’s injuries than any other
26   potential cause.”).
27          Here, it is undisputed that Plaintiff has not designated any expert witness to opine on the
28   issue of specific causation. That is, Plaintiff has no expert testimony that exposure to Roundup
                                                       2
                MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                     ON CAUSATION GROUNDS
       Case 3:16-md-02741-VC Document 13664 Filed 09/07/21 Page 4 of 5



 1   caused Plaintiff’s cancer specifically. As a result, she cannot sustain her evidentiary burden to
 2   establish proximate causation on any of her claims, and summary judgment for Monsanto is
 3   required.
 4   III.   CONCLUSION
 5          The designation of expert witnesses on the issue of general causation submitted by all Wave
 6   3 plaintiffs and Plaintiff’s diagnosis of non-Hodgkin’s Lymphoma from her treating oncologist does
 7   not satisfy Plaintiff’s evidentiary burden of adducing expert testimony on the issue of specific
 8   causation in this case. Without any expert testimony that Plaintiff’s cancer specifically was caused
 9   by exposure to Roundup, Plaintiff cannot sustain her claims, and Monsanto is entitled to summary
10   judgment.
11

12   Dated: September 7, 2021                     Respectfully submitted,

13
                                                  /s/ Jed P. White
14                                                Jed P. White
                                                  Attorneys for Defendant Monsanto Company
15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                      3
                 MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                      ON CAUSATION GROUNDS
      Case 3:16-md-02741-VC Document 13664 Filed 09/07/21 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California; I am over the age of 18
     years and not a party to the within action; my business address is 120 Broadway, Suite 300, Santa
 3   Monica, CA 90401-2386. My email address is raul.morales@bclplaw.com.
 4        On September 7, 2021, I served the foregoing document(s), described as: MONSANTO
     COMPANY’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 5   ON CAUSATION GROUNDS on each interested party in this action, as follows:
 6                  BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s) to
     be served by means of this Court’s electronic transmission of the Notice of Electronic filing
 7   through the Court’s transmission facilities, to the parties and/or counsel who are registered
     CM/ECF Users set forth in the service list obtained from this Court, or by another manner as
 8   authorized by FED. R. CIV. P. 5.
 9                     Executed on September 7, 2021, at Santa Monica, California.
10                   FEDERAL: I declare that I am employed in the office of a member of the bar of
     this court at whose direction the service was made.
11

12                                                                 /s/ Raul Morales
                                                                     Raul Morales
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                     1
                                         CERTIFICATE OF SERVICE
